DETAILED ACTION
This is a first Office Action on the merits to the application filed 11/4/2019. Claims 1-20 are pending.
The following is a listing of cited and applied prior art in this Action:
U.S. Pat. Appl. Publ’n No. 2018/0083736, to Manolakos et al. (hereinafter “Manolakos”), which is newly cited in this Action.
U.S. Pat. Appl. Publ’n No. 2015/0288493, to Pi et al. (hereinafter “Pi”), which was cited by Applicant.
U.S. Pat. Appl. Publ’n No. 2019/0327024, to Lee et al. (hereinafter “Lee”), which is newly cited in this Action.

The following is a status of the claims in this Action:
35 U.S.C. § 112(b) as indefinite – Claims 1-7 and 11-17.
35 U.S.C. § 112(d) as failing to further limit parent claims – Claim 16.
35 U.S.C. § 102(a)(2) over Manolakos – Claims 1, 2, 4, 11, 12, and 14.
35 U.S.C. § 103 over Manolakos in view of Pi – Claims 3 and 13.
35 U.S.C. § 103 over Manolakos in view of Lee – Claims 5, 6, 15, and 16.
Allowed over the cited prior art of record – Claims 8-10 and 18-20.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 1/17/20, 4/4/20, 7/8/20, and 7/30/20 are in compliance with the provisions of 37 CFR 1.97 and have been considered by the examiner.

Drawings
Figure  1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated since the description of Figure 1 is in the BACKGROUND section of the Specification. See MPEP § 608.02(g).
The drawings are objected to because Figure 5 shows a listing of different elements, such as “a1”, “b1”, etc., however, where “b8” should be instead shows the number “68”, thus, showing an inconsistency. As a result, “68” should be changed to “b8”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive since “DATA TRANSMISSION METHOD AND DEVICE” covers every possible network transmission device and method. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Objections
Claims 1-7 and 11-17 are objected to because of the following informalities:
Claims 1 and 11, at about line 9 of each claim, should be changed to “L1 of the L OFDM symbols [[meet]] meets one”.
Claims 5 and 15, at about line 3, should be changed to “the B CBs to the REs of the scheduling resource, to obtain the mapped data  comprises:” for clarity and consistency with the parent claims.
Claims 6 and 16, at about line 3, should be changed to “the B CBs to the REs of the scheduling resource, to [[the]] obtain the mapped data” for clarity and consistency with the parent claims.
Claims 2-3, 7, 12-14, and 17 are also objected to for depending from objected base claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.1

Regarding claims 1 and 11, the “wherein” clause that describes the first, second, and third conditions, and other features of the symbols, is indefinite for a variety of reasons.
In about the second, fourth, and fifth lines of each claim, it is unclear if in the “one OFDM symbol” for each condition is part of the “L1 of the L OFDM symbols” or not, even though the conditions are recited as being with respect to the “L1” symbol.
In about the fifth line of each claim, “two other partial CBs” is indefinite because it is not clear what the term “other” is referencing. There are many different CBs recited in claims 1 and 11, thus, it is not clear what “other CBs” the claim is distinguishing.
In about the sixth line of each claim, “at least one of the L1 OFDM symbols” is unclear because “L1” is first presented as a single symbol (i.e., “L1 of the L OFDM symbols”), but this limitation appears to be defining L1 as one or more ODFM symbols. Additionally, a label with a number attached, such as “L1”, is generally understood to be (in this case) the “first L symbol”, which is a single symbol. For these reasons, this limitation is unclear.
Also in about the sixth line of each claim, “at least two groups of adjacent first elements” is unclear. First, it is unclear what defines “a group” and whether or not there can be just one element or more than one. Second, the entire language points to there being more 
The last “wherein” clause starting at about line 7 is confusing. The term “another CB” has no point of reference, so it is not clear what makes this CB “another”. Similarly, “the other group” has no point of reference, so it is not clear with what other group this limitation is being distinguished. The term “one group” is unclear because the claims do not define what is in the “one group”, thus, there is no context for how to interpret the “one group”. The phrase “a quantity of elements … between adjacent first elements” is confusing because it is not clear how “first elements” can be adjacent yet also have “a quantity of elements” between them. Lastly, the limitation “the partial CB” towards the end of the claims lacks clear antecedent basis because there is “one partial CB” and “two partial CBs” previously recited in the claims, thus, it is not clear which “partial CB” is being referenced.

Regarding claims 2 and 12, the phrase “each of L-L1 OFDM symbols … comprises no element of a partial CB” is indefinite because it is inconsistent with the limitations of parent claims 1 and 11. In claims 1 and 11, at least “L1” meets one of three conditions, each of which requires at least one “partial CB”. Thus, claims 2 and 12 are inconsistent and indefinite because these claims recite the symbols have “no element of a partial CB.”

Regarding claims 3 and 13, the phrase “the CB whose quantity of elements is D and to which the partial CB belongs” is indefinite because “the CB” and “the partial CB” each lack clear antecedent basis since there are multiple “CBs” and “partial CBs” previously recited in claims 1 and 11, from which claims 3 and 13 depend, respectively.

Regarding claims 4 and 14, these claims are also rejected for depending from rejected base claims 1 and 11, respectively, but do not resolve any of the indefiniteness issues.

Regarding claims 5 and 15, the limitation “the L1 OFDM symbols” lacks clear antecedent basis because claims 1 and 11, from which claims 5 and 15 depend, respectively, recite “L1 of the L OFDM symbols”, which is interpreted in that “L1” is one symbol. Thus, it is unclear from claims 5 and 15 if “L1” is one symbol or not. The same reasoning applies to the limitation “each of the L1 OFDM symbols” at about line 6 of each claim.

Regarding claims 5 and 15, there are two instances of the limitation “the OFDM symbol” toward the end of the claims. This limitation lacks clear antecedent basis because there are multiple “OFDM symbols” previously recited in claims 1, 5, 11, and 15 (where claims 5 and 15 depend respectively from claims 1 and 11), thus, it is not clear which “OFDM symbol” is being referenced. This same reasoning applies to the limitation “each OFDM symbol” at about lines 5 and 10 of each claim. It is unclear which “OFDM symbols” are being referenced.

Regarding claims 6 and 16, the limitation “the L1 OFDM symbols” lacks clear antecedent basis because claims 1 and 11, from which claims 6 and 16 ultimately depend, respectively, recite “L1 of the L OFDM symbols”, which is interpreted in that “L1” is one symbol. Thus, it is unclear from claims 6 and 16 if “L1” is one symbol or not. The same reasoning applies to the limitation “each of the L1 OFDM symbols” at about line 5 of each claim.

Regarding claims 6 and 16, the limitation “each OFDM symbol” at about lines 5 and 9 of each claim lacks clear antecedent basis because it is unclear which “OFDM symbols” are being referenced.

Regarding claims 6 and 16, there are two instances of “a sequence” recited in each claim. This creates confusion because it is not clear if they are the same “sequence” or which “sequence” other-recited limitations, such as, “the sequence”, are referencing.

Regarding claim 16, there are recited limitations that are contingent upon “the L1 OFDM symbols meet[ing] the third condition.” However, claim 16 depends from claim 15, which recites limitations contingent upon “the L1 OFDM symbols meet[ing] the first condition or the second condition.” Independent claim 11, from which claim 15 depends, and thus also claim 16, recites that “L1 of the L OFDM symbols meet[s] one of a first condition, a second condition, or a third condition.” (Emphasis added.) That is, only one of the first, second, and third conditions can be met, not more than one. Thus, it is not clear how to interpret claim 16, which requires the third condition be met, but also either of the first or second conditions to be met, as recited in parent claim 15. Thus, there is conflict between claims 15 and 16. For purposes of examination, claim 16 will be interpreted as being drafted in an alternative form to the limitations in claim 15, for which there would be support in claim 15.

Regarding claims 7 and 17, the limitation “the L1 OFDM symbols” at about line 4 of each claim lacks clear antecedent basis because claims 1 and 11, from which claims 7 and 17 ultimately depend, respectively, recite “L1 of the L OFDM symbols”, which is interpreted in that “L1” is one symbol. Thus, it is unclear from claims 7 and 17 if “L1” is one symbol or not. The same reasoning applies to the limitation “each of the L1 OFDM symbols” at about line 6 of each claim.

Regarding claims 7 and 17, the limitation “all CBs” lacks clear antecedent basis as to what exactly is covered. For instance, claims 1 and 11, from which claims 7 and 17 ultimately depend, respectively, recite “to-be-sent B code blocks (CBs)”, “one partial CB”, “at least one complete CB”, “two other partial CBs”, “another CB”, and “a CB”, but it is not clear if these make up “all CBs” or not, or if there are other CBs included in “all CBs”.

Regarding claims 7 and 17, the limitation “the OFDM symbol” at about line 5 of the claims lacks clear antecedent basis because there are multiple “OFDM symbols” previously recited in claims 1, 7, 11, and 17 (where claims 7 and 17 ultimately depend respectively from claims 1 and 11), thus, it is not clear which “OFDM symbol” is being referenced.

Regarding claims 7 and 17, the limitation “the partial CB” at about line 12 in each claim lacks clear antecedent basis because there are multiple “partial CBs” recited in at least parent claims 1, 5, 11, and 15.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
As explained above in the section 112(b) rejections of claim 16, there are recited limitations that are contingent upon “the L1 OFDM symbols meet[ing] the third condition.” However, claim 16 depends from claim 15, which recites limitations contingent upon “the L1 OFDM symbols meet[ing] the first condition or the second condition.” Independent claim 11, from which claim 15 depends, and thus also claim 16, recites that “L1 of the L OFDM symbols meet[s] one of a first condition, a second condition, or a third condition.” (Emphasis added.) That is, only one of the first, second, and third conditions can be met, not more than one. Thus, claim 16 cannot further limit claim 15 because claim 16 does not require any limitation of claim 15 to be given patentable weight or actually be carried out—that is, claim 16 is in no way dependent on any limitation of claim 15 but is instead an alternative to claim 15. Thus, there is conflict between claims 15 and 16. For purposes of examination, claim 16 will be interpreted as being drafted in an alternative form to the limitations in claim 15, for which there would be support in claim 15.
Applicant may cancel claim 16, amend the claims 15 or 16 to place the claims in proper dependent form, rewrite claim 16 in independent form, or present a sufficient showing that the claim 16 complies with the statutory requirements of section 112(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 


Claims 1, 2, 4, 11, 12, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Manolakos.

Regarding claim 11, Manolakos teaches:
An access network device, comprising a processor and a transceiver (Manolakos, Fig. 5, the device 500 has a processor 512 and transceiver 502, ¶¶ 24, 64), wherein 
the processor is configured to determine to-be-sent B code blocks (CBs), and map the B CBs to resource elements (REs) of a scheduling resource (Manolakos, Figs. 3A, 3B, ¶¶ 50-57; see also Fig. 6, steps 605, 610, 615, ¶¶ 76-80, there are at least B (more than 1) code blocks (e.g., 301, 302, 303, 305, 310, 315) mapped to resource blocks 325, 330, 335 made up of resource elements, e.g., 304, in overall scheduling resources 350, 375), to obtain mapped data, wherein each of at least B-1 CBs comprises D elements, B is an integer greater than 1, and D is an integer greater than or equal to 4 (Manolakos, Figs. 3A, 3B, elements 304 make up the code blocks each having more than 4 elements); and the scheduling resource comprises L orthogonal frequency division multiplexing (OFDM) symbols, and L is an integer greater than or equal to 2 (Manolakos, Figs. 3A, 3B, ¶¶ 52-57, subframes 350, 375 are made of OFDM symbols 1-7); and 
the transceiver is configured to send the mapped data to a terminal device (Manolakos, Fig. 6, step 620, ¶ 81), wherein 
L1 of the L OFDM symbols meet one of a first condition, a second condition, or a third condition, wherein the first condition is that one OFDM symbol comprises elements of one partial CB and elements of at least one complete CB; the second condition is that one OFDM symbol comprises elements of at least one complete CB and elements of twoInventor(s): Leiming ZHANG et al.Examiner: Not yet assigned Application No.: 16/673,446- 5/9- Art Unit: Not yet assignedother partial CBs; the third condition is that one OFDM (Manolakos, Fig. 3B, ¶¶ 54-56, the symbol in subframe 375 contains elements of partial CBs, such as 325-a, 325-b, but also elements of complete CBs, such as elements from 301, 302, 303, where the claim does not necessarily define “partial” or “complete”, nor does the claim require that all of the elements from a partial or complete CB need be in the symbol, thus, Manolakos describes each of the three conditions); at least one of the L1 OFDM symbols has at least two groups of adjacent first elements (Manolakos, Fig. 3B, the first two elements 304 of resource block 325-a are one group and the second two elements 304 of resource block 325-a are a second group, and are “first elements” because they are at the top of the symbol), wherein a quantity of elements of another CB between adjacent first elements in one group is the same as that of the other group (Manolakos, Fig. 3B, resource block 330-a is one group of “another CB” and has four resource elements as does resource block 335-a, which is “the other group”, and both of which are between and adjacent to the first elements 325-a and 325-b), and the first elements are elements in one partial CB; and the partial CB is a part of a CB whose quantity of elements is D (Manolakos, Fig. 3B, resource block 325-a is a partial CB that makes up code block 301, and whose elements are four or more).

Regarding claim 1, there is recited a method with steps that are virtually identical to the functions performed by the “access network device” of claim 11. As a result, claim 1 is rejected as anticipated under section 102(a)(2) over Manolakos for the same reasons as claim 11 above.

Regarding claims 2 and 12, which depend from claims 1 and 11, respectively, Manolakos teaches “each of L-L1 OFDM symbols comprises elements of at least one complete CB and comprises no element of a partial CB,” as recited in both claims. Manolakos, Fig. 3B, for example, shows a symbol, which is applicable to all symbols in subframe 350, with complete code blocks 301, 302, 303 and no partial code blocks, for example, as in subframe 375, see also ¶¶ 52-54.

Regarding claims 4 and 14, which depend from claims 1 and 11, respectively, Manolakos further teaches “each of the B CBs is a data block corresponding to a data layer,” as recited in both claims. Manolakos, Figs. 3A, 3B, ¶¶ 50-54, where each code block 301, 302, 303, 305, 310, 315, is part of a data layer (e.g., codeword).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos in view of Pi, both of which are in the same field of data (e.g., code block) mapping as the claimed invention.

Regarding claims 3 and 13, which depend from claims 1 and 11, respectively, Manolakos teaches “all elements of the CB whose quantity of elements is D and to which the partial CB belongs are distributed onInventor(s): Leiming ZHANG et al.Examiner: Not yet assigned Application No.: 16/673,446- 2/9- Art Unit: Not yet assigneddifferent subcarriers.” Manolakos, Fig. 3B, ¶¶ 52-54, each resource element is divided into subcarriers to which the code blocks and partial code blocks are mapped. Manolakos, however, does not teach that the distribution is across “two OFDM symbols,” as further recited in claims 3 and 13. Pi remedies this and teaches that code blocks may be distributed on different subcarriers across “two OFDM symbols.” Pi, Fig. 16, ¶¶ 71-72, each code block is spread across multiple resource blocks having multiple resource elements, each of which is divided into multiple subcarriers, and across at least two symbols in a slot of the subframe. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to distribute code blocks, such as those in Manolakos, across multiple subcarriers and symbols, as in Pi, to allow a receiving device to begin decoding a code block “before receiving the whole subframe.” See Pi, ¶ 71.

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Manolakos in view of Lee, both of which are in the same field of data (e.g., code block) mapping as the claimed invention.

Regarding claims 5 and 15, which depend from claims 1 and 11, respectively, Manolakos further teaches “if the L1 OFDM symbols meet the first condition or the second condition, the mapping, by the access network device, the B CBs to resource elements (REs) of the scheduling resource, to obtain mapped data specifically comprises: determining, by the access network device, a sequence of each OFDM symbol on the scheduling resource, wherein the sequence of each of the L1 OFDM symbols comprises second elements, first elements …, and the second elements are elements in one complete CB on the OFDM symbol; and mapping, by the access network device, the sequence of each OFDM Manolakos, Fig. 3B, ¶¶ 54-56, as noted in the rejection of claims 1 and 11 above, the first and second conditions are shown and also shown is the mapping of a sequence of resource elements 304 to a symbol in the subframe 375 (e.g., a scheduling resource), with a plurality of elements (i.e., at least first and second elements), each of which is/was part of a CB, and the sequence results in mapped data.
Manolakos does not explicitly define the sequence as having “an element in a null state on the OFDM symbol,” as further recited. Lee remedies this and teaches that padding bits (i.e., null bits) can be added to resource elements and symbols in which code blocks are also being mapped. See Lee, Fig. 5, element 562, ¶¶ 29-30, 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using padding, as in Lee, for some resource elements mapped with code blocks, as in Manolakos, for a variety of reasons, including allowing a receiver more time to process data resource elements, support a desired transmission rate, and avoid a variable coding rate. See Lee, ¶¶ 29, 30, 41.

Regarding claims 6 and 16, which depend from claims 1 and 15, respectively, Manolakos further teaches “if the L1 OFDM symbols meet the third condition, the mapping, by the access network device, the B CBs to resource elements (REs) of the scheduling resource, to [] obtain mapped data comprises: determining, by the access network device, a sequence of each OFDM symbol on the scheduling resource, wherein a sequence of each of the L1 OFDM symbols comprises first elements corresponding to the two partial CBs …; and mapping, by the access network device, the sequence corresponding to each OFDM symbol on the scheduling resource to the REs of the scheduling resource, to obtain the mapped data,” as recited in both claims. Manolakos, Fig. 3B, ¶¶ 54-56, as noted in the rejection of claims 1 and 11 above, the third condition is shown and also shown is the mapping of a sequence of resource elements 304 to a symbol in the subframe 375 (e.g., a scheduling resource), with a plurality of elements (i.e., at least first and second elements), each of which is/was part of a CB, and the sequence results in mapped data.
Manolakos does not explicitly define the sequence as having “an element in a null state on the OFDM symbol,” as further recited. Lee remedies this and teaches that padding bits (i.e., null bits) can be added to resource elements and symbols in which code blocks are also being mapped. See Lee, Fig. 5, element 562, ¶¶ 29-30, 41. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to using padding, as in Lee, for some resource elements mapped with code blocks, as in Manolakos, for a variety of reasons, including allowing a receiver more time to process data resource elements, support a desired transmission rate, and avoid a variable coding rate. See Lee, ¶¶ 29, 30, 41.

Allowable Subject Matter
Claims 8-10 and 18-20 are allowed over the cited prior art of record.
The following is a statement of reasons for the indication of allowable subject matter: none of the cited prior art of record teaches or suggests, either alone or when combined, all of the limitations recited in at least independent claims 8 and 18. Claim 8 is directed to a “data transmission method” comprising various steps, and claim 18 is directed to an “access network device, comprising a processor and a transceiver” with the processor and transceiver configured to carryout various functions that are virtually identical to the steps of the method in claim 8.
Taking claim 8 as a representative claim, “B code blocks (CBs)” are determined to-be-sent and elements of “the B CBs” are written “to a block interleaver by column”, where “B-1 CBs comprises K elements, and K is an integer greater than or equal to 4”, and “each column of elements that are output by column” are mapped “to resource elements (REs) of each [OFDM] symbol on a scheduling resource”. 
The cited prior art of record is replete with examples of code blocks being interleaved and mapped to resource elements in OFDM symbols. See e.g., Manolakos, Figs. 3A, 3B; Pi, Fig. 16; Lee, Fig. 5. But none of the cited prior art of record teaches or suggests all but one CB having the same number of elements as rows in a block interleaver used to order the bits of the CBs into a number of resource elements in OFDM symbols, where the number of resource elements also being the same number as the rows in the block interleaver.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. Appl. Publ’n Nos. 2016/0329990, 2017/0126378, and 2018/0175981 all further show segmenting code blocks and mapping to resource elements in OFDM symbols.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571) 270-3413. The examiner can normally be reached Monday-Friday, 8:00 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA KADING/               Primary Examiner, Art Unit 2413                                                                                                                                                                                         


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Every effort has been made to identify current indefiniteness issues in claims 1-20. However, Applicant is requested to carefully review the claims and any amendment for indefiniteness issues that may have been missed or will be newly presented.